Citation Nr: 0714938	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from May 1985 to December 
1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office. 

In an April 2007 Appellant's Brief, the veteran's authorized 
representative raised the issue of entitlement to a separate 
disability rating for tinnitus.  That constitutes a separate 
claim for service connection, which has yet to be adjudicated 
by the RO.  The Board notes that this claim is supported by 
medical findings and an opinion as to etiology upon official 
examination in August 2004.  Accordingly, the distinct claim 
of service connection for tinnitus is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

The veteran has Level I auditory acuity in the left ear, and 
Level VIII auditory acuity in the right ear.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.14, 4.85, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in July 2004, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for an increased rating for hearing 
loss.  This letter informed of the bases of review and the 
requirements to sustain the claim.  Also by this VCAA letter, 
the veteran was requested to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter sent to the veteran requested that he inform 
the RO of any VA and private medical sources of evidence 
pertinent to his claim, and that he provide the necessary 
authorization to obtain those records.  It also requested 
evidence and information about symptoms and treatment, and 
any additional evidence that may inform of the level of 
disability due to his claimed bilateral hearing loss.  The 
veteran did not advise of any pertinent evidence beyond the 
VA treatment records obtained and the record of the official 
examination conducted in August 2004.  In a letter received 
by the Board in October 2005, the veteran indicated that he 
was aware of no further evidence in support of his claim.  
Hence, any VA development assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  

As discussed below, the Board here determines that any issue 
as to greater hearing impairment as associated with active 
seizure events is part and parcel of the veteran's separately 
rated service-connected seizure disorder as a residual of 
head trauma, rated as 100 percent disabling, and hence not a 
basis for higher evaluation for the separately rated 
bilateral hearing loss disability currently on appeal.  See 
38 C.F.R. § 4.14.  Hence, this case presents no reasonable 
possibility that additional evidentiary requests would 
further his claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  

As noted, the veteran was afforded an official examination in 
August 2004 addressing his hearing loss.  The representative, 
in the April 2007 Appellant's Brief, contends that the 
examiner did not review the claims folder for that 
examination.  The Board finds no substantial basis for that 
assertion, as the examiner did not state that he did not see 
the claims folder or that it was unavailable, and the 
examiner noted pertinent details of the veteran's history in 
the report.  Absent evidence to support the representative's 
assertion of a failure by that examiner to review the claims 
folder, the Board will not here conclude that additional 
development is required on that basis.

Moreover, appellate review based on the present record is 
particularly appropriate where, as here, the appealed claim 
is for an increased evaluation for hearing loss, which is to 
be determined by mechanical application of the Rating 
Schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, while the Board may review prior history to 
assure that current audiometric findings are reasonably 
consistent with past findings, such a review by the medical 
examiner is hardly necessary to ascertain the current level 
of hearing acuity, for purposes of applying those rating 
tables.  History as to etiology of the hearing impairment or 
other historical factors do not weigh in the consideration.  
Accordingly, any deficiency in development in this regard can 
only be harmless.  

Following the September 2004 rating action, a January 2005 
SOC informed the veteran of evidence obtained in furtherance 
of his hearing loss increased rating claim.  This re-
adjudication meets the requirements for adequate VCAA notice.  
Mayfield v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating here 
adjudicated is denied, and the present disability rating has 
been in effect since 1988, any issue as to effective date is 
moot.

II.  Claim for Increased Rating for Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
evaluation of a disability, etc., competent medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for bilateral 
hearing loss, rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  
Under that code, evaluations for bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels, designated from Level I for 
essential normal acuity through Level XI for profound 
deafness.  

The law provides, as noted above, that disability ratings for 
hearing loss are arrived at by mechanical application of the 
rating criteria.  Lendenmann, supra.  

In the first instance, the Board notes that the veteran has 
contended in the course of appeal that he experiences greater 
hearing impairment during the interval from several days 
prior to a seizure event to several days thereafter (as 
asserted in the authorized representative's statement 
submitted in May 2005), or from weeks prior to a seizure 
event to weeks thereafter (as asserted by the veteran in the 
VA Form 9 submitted in March 2005).  In the Form 9 the 
veteran also appears to conflate hearing trouble, 
contemporaneous with seizure events, with broader 
neurological impairment inclusiing speech impairment 
contemporaneous with those events.  The veteran's 
representative, in his April 2007 Brief, has contended that 
the veteran's hearing loss should accordingly be evaluated 
during such a seizure interval, as representing the "active 
phase" of the disease, citing Ardison v. Brown, 6 Vet. App. 
405 (1994). 

However, the rule as propounded in Ardison addresses the 
active phase of a disability which is the subject of a 
pending rating claim.  Id. at 408.  The Court in Ardison 
emphasized that the medical record must reflect the elements 
of that claimed disability.  Id. at 407, citing 38 C.F.R. 
§ 4.2.  Here, the active phase sought by the representative 
is that of the veteran's seizure disorder as residuals of 
head trauma, which is a distinctly different disability for 
which the veteran has already been evaluated as totally 
disabled, with an additional award of special monthly 
compensation (SMC) based on the need for aid and attendance.  
Hence, symptoms of impairment presented with the onset of 
seizures are already being separately compensated.  The 
veteran would seek to combine elements of his service-
connected seizure disorder with those of his separately rated 
bilateral hearing loss.  Additional compensation for symptoms 
of the veteran's seizures may not be awarded duplicatively as 
an element of the veteran's hearing loss, as that would 
amount to impermissible pyramiding, or securing multiple 
ratings for the same disability under different rating codes.  
38 C.F.R. § 4.14.  

The representative also contends that the seizure and hearing 
loss disabilities are inextricably intertwined.  With all due 
respect, the Board does not find that to be a valid 
impediment to adjudication of the case here.  The Court has 
held that a claim which is inextricably-intertwined with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim, so as to avoid piecemeal adjudication.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the veteran's 
seizure disorder claim is not undecided and pending before 
VA, as already noted.  Hence, that seizure disorder and its 
symptoms do not prevent the rating of the veteran's distinct 
hearing loss disability.  To whatever extent hearing capacity 
or other neurological functioning, such as speech, 
ambulation, or balance, are impaired as associated with 
seizure episodes, those episodic impairments are evaluated 
with the service-connected seizure disorder, and hence may 
not be considered part of distinct disabilities, such as 
ongoing hearing impairment, which are separately rated.  

At an August 2004 VA examination, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
60
70
90
100
100
90
LEFT
20
20
25
25
30
25

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 84 percent in the left ear.  The 
examiner assessed mild high frequency sensorineural hearing 
loss in the left ear, and moderately severe low frequency to 
profound mid-high frequency hearing loss in the right ear, 
with corresponding slight left ear and moderate right ear 
speech recognition difficulty.  

The veteran has not contended that there has been an increase 
in severity of his hearing loss since that August 2004 
examination, and hence the Board considers that examination 
sufficiently contemporaneous for rating purposes.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  In addition, these 
examination findings are reasonably consistent with those of 
the prior treatment evaluation in November 2000 and a prior 
VA examination for compensation purposes in January 1990. 

Applying the rating tables of Diagnostic Code 6100 produces 
the following results:  Level II hearing impairment in the 
left ear (using Table VI) and Level VIII hearing impairment 
in the right ear (using Table VI-A, pursuant to the rules for 
severe hearing in an ear as delineated in 38 C.F.R. § 4.86), 
with a resulting 10 percent evaluation for the bilateral 
hearing loss.  38 C.F.R. § 4.87, DC 6100.  

Accordingly, the preponderance of the evidence is against the 
claim for a higher evaluation than the 10 percent assigned 
for bilateral hearing loss, and, therefore, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for bilateral hearing loss is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


